775 N.W.2d 790 (2009)
Kenneth BROWN, Ph. D. and Katherine Anne Thompson, Plaintiffs-Appellants,
v.
Dr. Karen MILNER, Defendant, and
Dr. Dan Andrews and University Health Services, Defendants-Appellees.
Docket No. 139356. COA No. 285574.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the June 11, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.